Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 03/11/2021.
	Claims 1, 5, 8-9 and 11-13 have been amended.  Claims 4, 6-7 and 10 have been canceled.  Overall, claims 1-3, 5, 8-9 and 11-13 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawings and specification are appreciated.  All of the objections to the specification have been overcome.

Drawings
The drawings were received on 03/11/2021.  These drawings are approved.

Allowable Subject Matter
2.	The applicants’ amendments filed on 03/11/2021 and 10/26/2020 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, claims 1-3, 5, 8-9 and 11-13 are allowed over the prior art of records.
3.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section filed on 10/26/2020, page 4) and the applicants’ argument (see Remarks section filed on 10/26/2020, pages 9-10), the prior art fails to disclose or render obvious the claimed 7all inclined portion and the second wall inclined portion is larger on the outer peripheral sides in the spiral direction than on the inner peripheral sides in the spiral direction.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
3.	The IDS (PTO-1449) filed on Nov. 12, 2020 has been considered.  An initialized copy is attached hereto.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746